                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 7/3/2021
------------------------------------------------------------------X
                                                                  :
TIMOTHY SIMON SPICER, JEFFREY PAUL                                :
ARNOLD DAY, AND MARK ANDREW                                       :
BULLOUGH,                                                         :        1:20-cv-3784-GHW
                                                                  :
                                                    Plaintiffs, :     MEMORANDUM OPINION &
                                                                  :          ORDER
                              -against-                           :
                                                                  :
NATIONAL UNION FIRE INSURANCE                                     :
COMPANY OF PITTSBURGH, P.A.,                                      :
                                                                  :
                                                 Defendant. :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         Defendant National Union Fire Insurance Company of Pittsburgh, P.A. (“National Union”)

provided directors and officers liability insurance for the benefit of the executives of Aegis Defense

Services, LLC (“Aegis U.S.”). The coverage did not extend to Aegis U.S.’s parent company, Hestia,

B.V. (“Hestia”). The plaintiffs were executives of Aegis U.S.; they were also shareholders of Hestia.

         The plaintiffs were involved in the sale of Hestia to GardaWorld Consulting (UK) Limited

(“GardaWorld”). When GardaWorld sued the plaintiffs for alleged misrepresentations made in

connection with the sale, the plaintiffs demanded that National Union fund their defense costs, as

required by their directors and officers insurance policy. National Union refused, arguing that the

plaintiffs had acted in their capacity as shareholders of Hestia in their negotiations to sell that

company, rather than as executives of Aegis, so their conduct was not covered by the policy.

National Union also argued that, at the very least, the plaintiffs acted in a dual capacity, triggering a

provision that excluded coverage under the policy for losses arising from acts taken by them in any

role other than as executives of Aegis U.S.
         The plaintiffs brought this action against National Union, seeking a declaratory judgment

that National Union must advance their defense costs. Because the Court cannot conclude with

certainty that the conduct asserted in the litigation against the plaintiffs falls outside of the scope of

National Union’s policy, National Union has a duty to defend the plaintiffs.

I.       BACKGROUND

         A.       Facts

                  1.       The Insurance Policy

         National Union is a member company of American International Group, Inc. Policy, Dkt.

No. 1-1 at 7. 1 National Union issued an insurance policy (the “Policy”) to Aegis Defense Services,

LLC (“Aegis U.S.”), which was designated as the “Named Entity” under the Policy. Id. at 82. The

Policy was effective on June 1, 2015. Id. at 11, 85.

         The Policy covers, among other things, certain liabilities incurred by directors and officers

(“D&O Coverage”). See generally id. at 33–45. As relevant here, the Policy provides coverage for

“Individual Insureds.” Id. at 33. Directors and officers of the “Company”—defined to include

Aegis U.S. and its subsidiaries, id. at 18—qualify for coverage under the Policy. Significantly for this

case, the Policy does not provide coverage for any parent company of Aegis U.S. or shareholder

thereof. The parties do not dispute that all of the plaintiffs in this case qualify as “Individual

Insureds” under the Policy.

         The Policy requires National Union to “pay the Loss of the Company arising from a . . .

Claim made against an Individual Insured, for any Wrongful Act . . . .” Id. at 33. 2 A “Claim” is

defined broadly under the Policy to include a civil proceeding for monetary relief. Id. at 34. A

“Wrongful Act” is defined in pertinent part as follows:



1Citations to the Policy refer to the page numbers automatically generated by the Court’s ECF system.
2Coverage for an “Individual Insured” is only provided to the extent that he is indemnified by the Company. Policy at
33.
                                                          2
         with respect to any Executive or Employee of a Company, [a Wrongful Act is] any
         breach of duty, neglect, error, misstatement, misleading statement, omission or act by
         such Executive or Employee in their respective capacities as such, or any matter
         claimed against such Executive or Employee of a Company solely by reason of his
         or her status as an Executive or Employee of a Company . . . .

Id. at 37.

         The Policy contains a number of express exclusions from coverage. The carveout provided

in Item 4(g) of the D&O Coverage section of the Policy is particularly significant here. That

exclusion provides the following:

         The Insurer shall not be liable to make any payment for Loss in connection with any
         Claim made against an Insured: . . . (g) alleging, arising out of, based upon or
         attributable to any actual or alleged act or omission of an Individual Insured serving
         in any capacity, other than as an Executive or Employee of a Company . . . .

Id. at 38.

         The Policy covers defense costs associated with covered claims. Id. at 33 (“The Insurer

shall, in accordance with and subject to Clause 7 of this D&O Coverage Section, advance Defense

Costs of such Claim prior to its final disposition.”). “Loss” covered under the Policy is defined to

include “Defense Costs” as well as other categories of damages. Id. at 36. “Defense Costs,” in

turn, are defined as “the reasonable and necessary fees, costs and expenses consented to by the

Insurer . . . , resulting solely from the investigation, adjustment, defense and appeal of a Claim

against an Insured . . . .” Id. at 35. The relevant paragraph of Clause 7 of the D&O Coverage

Section of the Contract provides the following:

         When the Insurer has not assumed the defense of a Claim pursuant to this Clause 7,
         the Insurer nevertheless shall advance, at the written request of the Insured, Defense
         Costs prior to the final disposition of a Claim. Such advanced payments by the
         Insurer shall be repaid to the Insurer by each and every Insured or the Company,
         severally according to their respective interests, in the event and to the extent that any
         such Insured or the Company shall not be entitled under the terms and conditions
         of this D&O Coverage Section to payment of such Loss.

Id. at 42.



                                                     3
                  2.       The Parent Company of Aegis U.S. is Sold

         The plaintiffs in this case were executives of Aegis U.S. Complaint, Dkt. No. 1, ¶¶ 2, 25.

They were also all shareholders of Hestia B.V. (“Hestia”), which was Aegis U.S.’s ultimate parent

company. Id. 3

         In July 2015 GardaWorld Consulting (UK) Limited (“GardaWorld”) acquired all of the

outstanding shares of Hestia. Id. ¶ 3. The acquisition was implemented pursuant to a Purchase and

Sale Agreement, which governed GardaWorld’s acquisition of Hestia and, through it, its subsidiary,

Aegis U.S. Id. ¶ 27. Pursuant to the terms of the Purchase and Sale Agreement, GardaWorld paid

the shareholders of Hestia approximately $130 million in cash at the closing of the deal on

September 17, 2015. Compl. Ex. B, Answer and Counterclaims, Dkt. No. 1-2 (the

“Counterclaims”), ¶ 2. In addition, the Purchase and Sale Agreement provided for earnout

payments in later years “if the acquired Aegis businesses satisfied certain profit hurdles specified in

the PSA.” Id.

                  3.       Hestia’s Shareholders Sue and GardaWorld Counterclaims Against
                           Plaintiffs

         In August 2017, Hestia’s former shareholders, including the plaintiffs, sued GardaWorld in

New York state court (the “Spicer Action”). Compl. ¶ 4. They claimed that GardaWorld had failed

to properly interpret and apply the terms of an earnout provision in the Purchase and Sale

Agreement. Id.

         When it answered the state-court complaint on October 13, 2017, GardaWorld asserted

counterclaims against the three plaintiffs in this case. Id. In doing so, GardaWorld chose to bring

counterclaims only against those shareholders of Hestia who were also executives of Aegis U.S. The




3The complaint does not provide additional detail regarding the corporate structure of Hestia and its subsidiaries—
particularly, whether Hestia had significant subsidiaries other than Aegis U.S.
                                                           4
Counterclaims describe Messrs. Spicer, Day, and Bullough as “founders of a private security services

company previously owned by Hestia, and are the former controlling shareholders of Hestia who,

along with the other Sellers, sold their Shares to GardaWorld in 2015 pursuant to the PSA.”

Counterclaims ¶ 7. 4

         The Counterclaims assert that the plaintiffs engaged in fraud and aided and abetted fraud

related to GardaWorld’s acquisition of Hestia. While the Counterclaims involve the sale of the

shares of Hestia, the facts pleaded in the Counterclaims focus on the acquisition of the business

operated by Aegis U.S. and representations made by the plaintiffs regarding the financial condition

of that company. The first paragraph of the Counterclaims states that

         GardaWorld asserts these counterclaims to recover the substantial damages it has
         suffered as a result of counterclaim defendants’ fraudulent misrepresentations and
         omissions, which induced GardaWorld to acquire the Aegis security services business
         owned and operated by Hestia B.V. . . . through several subsidiaries. GardaWorld
         acquired the business (“Aegis”) by purchasing from counterclaim defendants and
         Hestia’s other former shareholders (collectively, the “Sellers”) all of the outstanding
         ordinary shares of Hestia (the “Shares”) at a materially inflated purchase price well
         above the true value of the Shares.

Id. ¶ 1 (emphasis added). Thus, from the outset, the Counterclaims reveal a focus on the acquisition

of the business operated by Aegis U.S. by means of a purchase of Hestia’s shares. And the

Counterclaims distinguish between the group of “Sellers” under the Purchase and Sale Agreement—

comprising all of the shareholders of Hestia—and the named counterclaim defendants (our

plaintiffs), who were both shareholders and officers of Aegis U.S.

         The Counterclaims describe misrepresentations by the plaintiffs regarding the financial

condition of both Hestia in general and Aegis U.S. in particular. “In their contract negotiations with

GardaWorld, counterclaim defendants materially misrepresented the financial condition of Hestia

and one of its subsidiaries, [Aegis U.S.].” Id. ¶ 3. Those asserted misrepresentations included



4It is unclear whether this reference to the private security services company refers to Aegis U.S. or one of its
subsidiaries.
                                                             5
financial statements provided by the plaintiffs which “fraudulently overstated Hestia’s gross profit

margins by falsifying its revenue, accounts receivable, and liabilities for the years 2012, 2013 and

2014.” Id. The misrepresentations allegedly resulted in a material inflation in the value of the shares

of Hestia purchased by GardaWorld. Id. ¶¶ 4, 5.

        While the introductory paragraphs of the Counterclaims describe allegedly fraudulent

financial statements of Hestia, the detailed factual allegations in the Counterclaims highlight

misrepresentations regarding the financial condition of Aegis U.S., as revealed in that company’s

financial disclosures. Id. at 6 (“Counterclaim Defendants Materially Inflate EBITDA By

Misrepresenting the Liabilities and Revenue of Aegis U.S.”). The Counterclaims focus on a contract

between Aegis U.S. or one of its subsidiaries and the U.S. State Department to provide security

services to the U.S. embassy in Kabul. Id. ¶ 11. While much of the Counterclaims is redacted, they

appear to claim that information about that contract was misreported by Aegis U.S. Id. ¶ 14. The

Counterclaims specifically allege that “the Aegis U.S. financial statements provided by counterclaim

defendants to GardaWorld masked the existence of [a] liability on its balance sheet by recording it as

a credit to unbilled receivables and overstating its revenues . . . .” Id.

        The Counterclaims allege that “the outside auditor for Aegis U.S. . . . confirmed to Day and

Bullough” certain relevant information regarding the financial condition of Aegis U.S. Id. ¶ 16.

And, the Counterclaims allege, the day before the closing of the transaction with GardaWorld, “Day

reviewed and edited an internal Aegis U.S. memorandum” confirming that information. Id. ¶ 17.

Among other things, that internal Aegis U.S memorandum confirmed that Aegis U.S. had “inflat[ed]

the Aegis U.S. revenue that counterclaim defendants had falsely disclosed to GardaWorld.” Id. The

memorandum also acknowledged “that the liability had been ‘masked’ in the Aegis U.S. financial

statements shown to GardaWorld . . . .” Id. ¶ 18.




                                                     6
        The Counterclaims also allege that the financial statements provided to GardaWorld hid a

material liability of Aegis U.S. Id. ¶ 20. As a result of certain underpayments, “Aegis U.S. had

amassed a . . . liability . . . which it had omitted from the financial statements disclosed to

GardaWorld before the parties signed the PSA.” Id. ¶ 22 (emphasis added). Note that here, as

above with respect to the other allegations in the Counterclaims regarding the Aegis U.S. financial

statements, the Counterclaims specifically center on financial disclosures created by Aegis U.S., and

assert that the results of Aegis U.S.’s labor were then turned over to GardaWorld.

        The Counterclaims assert that the counterclaim defendants were aware of the specific

misrepresentations in the Aegis financial statements because of their roles as executives of Aegis

U.S. The Counterclaims allege that certain of the relevant, and undisclosed, liabilities “were

reflected in ‘Weekly SITREPs’—situation reports—prepared by Aegis U.S.’s Afghan affiliate that

identified the amount of underpayments . . . .” Id. ¶ 23. The Counterclaims further allege that

Spicer and Bullough each reviewed some of those revealing SITREPs. Id. Although not specifically

stated in the Counterclaims, in this context, it is a fair inference that the SITREPs from Aegis U.S.’s

affiliate were provided to the plaintiffs in their roles as executives of Aegis U.S.

        The Counterclaims assert two separate causes of action against the plaintiffs. The first

counterclaim asserts that the plaintiffs committed common law fraud. It alleges that the

counterclaim defendants “made the material misrepresentations alleged above to GardaWorld

regarding the financial condition of Hestia and Aegis U.S.” Id. ¶ 25. Both counterclaims allege that

the information provided by the counterclaim defendants “to GardaWorld regarding the financial

condition of Hestia and Aegis U.S. falsely and materially overstated the revenue and EBITDA, and

understated the liabilities . . . .” Id. ¶ 26. They did this, the Counterclaims allege “with the intent to

defraud GardaWorld and induce GardaWorld to purchase the Shares under the terms of the PSA.”

Id. ¶ 27.


                                                     7
          The second counterclaim against the plaintiffs asserts that they aided and abetted Hestia’s

fraud in their role as shareholders of Hestia. Unlike the first counterclaim, the second counterclaim

specifically identifies the capacity in which the plaintiffs acted when making their misrepresentations

to GardaWorld:

          When they entered into the PSA, Spicer, Day and Bullough were the controlling
          shareholders of Hestia who owned over 85 percent of Hestia’s outstanding Shares.
          They also acted as Hestia’s representatives and agents in connection with negotiating
          the PSA with GardaWorld.            In that capacity, they made the fraudulent
          misrepresentations alleged above on behalf of Hestia, with knowledge that those
          representations were materially false and misleading.

Id. ¶ 31. By acting in that role, the Counterclaims assert, the plaintiffs “aided and abetted Hestia’s

fraud . . . .” Id. ¶ 32.

                  4.       National Union Disclaims Coverage

          The plaintiffs provided timely notice to National Union of the Counterclaims filed against

them. Compl. ¶ 33. National Union acknowledged notice of the action in November 2017. Id. By

letter dated January 17, 2018, National Union denied coverage for the Counterclaims. Id. ¶ 34. The

insurer

          asserted that the Counterclaims were brought against the Insureds in their capacity as
          Employees or Executives of Hestia, not of Aegis. Therefore, [National Union]
          asserted that the Counterclaims did not constitute a Wrongful Act, which requires that
          the alleged conduct be taken by an Aegis Executive or Employee “in their respective
          capacities as such” or involve “claims against such Executive or Employee of a
          Company solely by reason of his or her status as an Executive or Employee of a
          Company.”

Id. In its letter denying coverage, National Union also asserted that the exclusion contained in Item

4(g) of the Policy was implicated because the Counterclaims asserted that the plaintiffs had acted as

representatives of Hestia in their discussions with GardaWorld. Id. ¶ 35.

          The plaintiffs responded to the denial by letter. In it, they raised many of the arguments that

are at the core of the dispute in this action. As a result, they merit quotation at length:



                                                     8
        The Insureds explained that the Counterclaims explicitly target the Insureds in their
        capacities as Executives or Employees of Aegis. Specifically, the Insureds noted that
        “the facts in the Counterclaims that serve as the basis for GardaWorld’s fraud claim
        pertain to the Insureds’ alleged misrepresentations of Aegis’s financial condition by
        their masking of Aegis’s liabilities,” and that this had the effect of allegedly inflating the
        value of Hestia’s shares. The Insureds further noted that they had no ability to
        influence the presentation of Aegis’s financial statements as shareholders or executives
        of Hestia. Rather, Aegis was constrained in its operations and in its communications
        with its shareholders by a specific Special Security Agreement (SSA) with the
        Department of Defense pertaining to Foreign Ownership Control and Influence
        (FOCI) regulations, which strictly limited the Insureds’ access to Aegis to their role as
        directors and officers. Therefore, the Insureds could only have engaged in the conduct
        alleged in the Counterclaims (which allegations are in any event denied) as directors
        and officers of Aegis. This explains why the only shareholders of Hestia that were
        sued in the Counterclaims were the Insureds who were also directors and officers of
        Aegis.


Id. ¶ 36. The plaintiffs also argued that the 4(g) exclusion did not apply because the Counterclaims

targeted Aegis-related conduct, and because the exclusion did not permit an insurer to disclaim all

coverage merely because one allegation in the suit involved conduct undertaken in a non-insured

capacity. Id. ¶ 37.

        National Union was not persuaded by the plaintiffs’ arguments. On May 29, 2019, it

reiterated its denial of coverage. Id. ¶ 38. The parties engaged in a mediation process, which also

failed to resolve the dispute. Id. ¶ 39. Meanwhile, the plaintiffs were able to obtain a commitment

from Hestia’s insurer, CHUBB, to pay a significant portion of their defense costs associated with

their litigation of the Counterclaims. Id. ¶ 40. The CHUBB policy provided directors and officers

liability coverage for Hestia and its subsidiaries. Id. CHUBB initially also disclaimed coverage on

the basis that the plaintiffs had acted in their capacity as shareholders of Hestia, rather than as the

officers or directors of Hestia or its subsidiaries, but CHUBB was later persuaded that it was

appropriate to cover a portion of the plaintiffs’ defense costs. Id.

        In September 2018, the court in the Spicer Action granted summary judgment to the

plaintiffs with respect to their claims regarding the earnout provision. Id. ¶ 5. That decision was


                                                      9
later affirmed by the New York State Appellate Division, First Department. Id. As a result, the only

claims remaining to be litigated in the Spicer Action in New York State court are the Counterclaims.

        B.      Procedural History

        The plaintiffs initiated this action on May 15, 2020. Compl. The plaintiffs assert two claims

for relief. First, they seek a declaration that National Union “is obligated to pay the Insureds’

Defense Costs incurred in relation to the Counterclaims that are not already being paid by

CHUBB.” Id. ¶ 53. The plaintiffs also claim that by failing to pay their defense costs in accordance

with the terms of the Policy, National Union has breached its contract. Id. ¶ 62.

        On October 8, 2020, the parties filed dueling motions. The plaintiffs filed a motion for

judgment on the pleadings. Dkt. No. 40. In their motion, the plaintiffs seek a declaration that

National Union is obligated to pay defense costs with respect to the Counterclaims. On the same

date, National Union filed a motion to dismiss. Dkt. No. 42. The arguments presented in the

motions parallel those asserted in the parties’ initial exchange of letters regarding National Union’s

declination of coverage: National Union argues that the plaintiffs were acting as shareholders or

executives of Hestia in connection with the representations to GardaWorld, and that, therefore, they

are not covered by the Policy. The plaintiffs argue that the Counterclaims focus on information

provided by and regarding Aegis U.S., and that, therefore, the Court cannot determine as a matter of

law that the Counterclaims are not covered under the Policy. For the reasons that follow, the Court

agrees with the plaintiffs.

II.     LEGAL STANDARD

        A.      Rule 12(b)(6)

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). However, a defendant may move to dismiss a plaintiff’s

claim for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In


                                                   10
deciding a motion to dismiss under Rule 12(b)(6), the Court accepts as true all well-pleaded factual

allegations and draws all inferences in the plaintiff’s favor. See Palin v. N.Y. Times Co., 940 F.3d 804,

809-10 (2d Cir. 2019) (quoting Elias v. Rolling Stone LLC, 872 F.3d 97, 104 (2d Cir. 2017)); Chase Grp.

All. LLC v. City of New York Dep’t of Fin., 620 F.3d 146, 150 (2d Cir. 2010). However, “the tenet that

a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        Courts “do not look beyond ‘facts stated on the face of the complaint, documents appended

to the complaint or incorporated in the complaint by reference, and matters of which judicial notice

may be taken.” Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (ellipses and citation omitted).

In addition to the well-pleaded facts in the complaint, the Court has also considered the Policy, Dkt.

No. 1-1, the Answer and Counterclaims, Dkt. No. 1-2, and each of the other documents appended

to the complaint, Dkt. Nos. 1-3 to 1-5.

        To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible when a plaintiff “pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556).

        “To survive dismissal, the plaintiff must provide the grounds upon which his claim rests

through factual allegations sufficient ‘to raise a right to relief above the speculative level.’” ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at 555).

Although Rule 8 “does not require ‘detailed factual allegations,’ . . . it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation


                                                      11
of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).

Determining whether a complaint states a plausible claim is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679. A motion for

judgment on the pleadings pursuant to Rule 12(c) is subject to that same standard as a motion to

dismiss. See L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011).

        B.      The Declaratory Judgment Act

        The Declaratory Judgment Act is used frequently to resolve insurance-coverage disputes.

See, e.g., U.S. Specialty Ins. Co. v. Nationwide Mut. Ins. Co., No. 19-CV-7884 (MKV), 2020 WL 2489078,

at *2 (S.D.N.Y. May 14, 2020) (citing Assoc. Indem. Corp. v. Fairchild Indus., Inc., 961 F.2d 32, 35 (2d

Cir. 1992)). The Declaratory Judgment Act provides in pertinent part the following: “In a case of

actual controversy within its jurisdiction . . . any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any interested party seeking

such declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). A federal

court may exercise jurisdiction over an action for declaratory judgment only if there “exists . . . an

‘actual controversy.’” E.R. Squibb & Sons, Inc. v. Lloyd’s & Cos., 241 F.3d 154, 177 (2d Cir. 2001)

(quoting 28 U.S.C. § 2201(a)). A justiciable declaratory judgment claim must be must be “‘definite

and concrete, touching the legal relations of parties having adverse legal interests,’” as well as “‘real

and substantial’ and ‘admi[t] of specific relief through a decree of a conclusive character, as

distinguished from an opinion advising what the law would be upon a hypothetical state of facts.’”

MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127, 127 S.Ct. 764, 166 L.Ed.2d 604 (2007) (quoting

Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240–41, 57 S.Ct. 461, 81 L.Ed. 617 (1937)).

        “The Declaratory Judgment Act by its express terms vests a district court with discretion to

determine whether it will exert jurisdiction over a proposed declaratory action or not.” Dow Jones &

Co., Inc. v. Harrods Ltd., 346 F.3d 357, 359 (2d Cir. 2003).


                                                    12
        [T]o guide the exercise of discretion in Declaratory Judgment Act cases . . . [the
        Second Circuit has] articulated a simple test that asks (1) whether the judgment will
        serve a useful purpose in clarifying or settling the legal issues involved; and (2) whether
        a judgment would finalize the controversy and offer relief from uncertainty. See
        Broadview Chem. Corp. v. Loctite Corp., 417 F.2d 998, 1001 (2d Cir. 1969). Other circuits
        have built upon this test, to ask also: ([3]) whether the proposed remedy is being used
        merely for ‘procedural fencing’ or a ‘race to res judicata’; ([4]) whether the use of a
        declaratory judgment would increase friction between sovereign legal systems or
        improperly encroach on the domain of a state or foreign court; and ([5]) whether there
        is a better or more effective remedy.

Dow Jones, 346 F.3d at 359–360 (citations omitted).

        Here, there is no dispute regarding the justiciability of this dispute under the Declaratory

Judgment Act. The plaintiffs are incurring defense costs as a result of National Union’s decision to

decline coverage. And there is no question that judgment by the Court regarding the scope of

National Union’s obligations under the Policy will “serve a useful purpose” and provide “relief from

uncertainty.” Id.

        C.      Interpretation of Insurance Contracts Under New York Law

        “Under New York law, insurance policies are interpreted according to general rules of

contract interpretation.” Olin Corp. v. Am. Home Assur. Co., 704 F.3d 89, 98 (2d Cir. 2012).

Accordingly, “an insurance contract is interpreted to give effect to the intent of the parties as

expressed in the clear language of the contract.” Parks Real Estate Purchasing Grp. v. St. Paul Fire &

Marine Ins. Co., 472 F.3d 33, 42 (2d Cir. 2006). The “words and phrases [in a contract] should be

given their plain meaning, and the contract should be construed so as to give full meaning and effect

to all of its provisions.” LaSalle Bank Nat’l Ass’n v. Nomura Asset Cap. Corp., 424 F.3d 195, 206 (2d

Cir. 2005) (internal quotation marks and ellipsis omitted). “An ambiguity exists where the terms of

an insurance contract could suggest more than one meaning when viewed objectively by a

reasonably intelligent person who has examined the context of the entire integrated agreement and

who is cognizant of the customs, practices, usages and terminology as generally understood in the

particular trade or business.” Morgan Stanley Grp. Inc. v. New England Ins. Co., 225 F.3d 270, 275 (2d

                                                    13
Cir. 2000). However, “[l]anguage whose meaning is otherwise plain does not become ambiguous

merely because the parties urge different interpretations in the litigation.” Hunt, Ltd. v. Lifschultz Fast

Freight, Inc., 889 F.2d 1274, 1277 (2d Cir. 1989).

         “If a court concludes a provision in an insurance contract is ambiguous, it may consider

extrinsic evidence to ascertain the parties’ intent at the formation of the contract.” Olin, 704 F.3d at

99 (citation omitted). “If the extrinsic evidence fails to establish the parties’ intent, courts may apply

other rules of contract interpretation, including New York’s rule of contra proferentem, according to

which ambiguity should be resolved in favor of the insured.” Id. (citation omitted). 5

         D.        The Duty to Defend

         Insurance contracts often contain a “duty to defend.” “The duty to defend is liberally

construed and is broader than the duty to indemnify ‘in order to ensure [an] adequate . . . defense of

[the] insured,’ without regard to the insured’s ultimate likelihood of prevailing on the merits of a

claim.” Fieldston Prop. Owners Ass’n, Inc. v. Hermitage Ins. Co., 16 N.Y.3d 257, 264 (2011) (quoting Gen.

Motors Acceptance Corp. v. Nationwide Ins. Co., 4 N.Y.3d 451, 456 (2005)).

         In New York, an insurer’s duty to defend is “exceedingly broad” and distinct from the
         duty to indemnify. Auto. Ins. Co. of Hartford v. Cook, 7 N.Y.3d 131, 137 (2006). “The
         duty to defend is measured against the allegations of pleadings but the duty to pay is
         determined by the actual basis for the insured’s liability to a third person.” Servidone
         Constr. Corp. v. Sec. Ins. Co. of Hartford, 64 N.Y.2d 419 (1985). “The duty [to defend]
         remains ‘even though facts outside the four corners of [the] pleadings indicate that the
         claim may be meritless or not covered.’” Auto. Ins. Co. of Hartford, 7 N.Y.3d at 137
         (second alteration in original). “Thus, an insurer may be required to defend under the
         contract even though it may not be required to pay once the litigation has run its
         course.” Id.

Euchner-USA, Inc. v. Hartford Cas. Ins. Co., 754 F.3d 136, 140 (2d Cir. 2014). “Indeed, the New York




5 In its briefing, the defendant cites to cases describing New York’s burden-shifting rule regarding proof of insurance

coverage. See, e.g., Dkt. No. 47 at 8 (“Plaintiffs fail to satisfy their burden to establish that the Counterclaims fall within
the Insuring Agreement. ‘Generally, it is for the insured to establish coverage . . . .’” (quoting Consolidated Edison Co. of
N.Y. v. Allstate Ins. Co., 98 N.Y. 2d 208, 218 (2002))). This is, of course, a correct statement of the burden of proof with
respect to evidentiary issues. It is not, however, an apt statement of the relevant principles of contract interpretation and
the duty to defend at issue here.
                                                              14
cases establish that ‘[s]o long as the claims [asserted against the insured] may rationally be said to fall

within policy coverage, whatever may later prove to be the limits of the insurer’s responsibility to

pay, there is no doubt that it is obligated to defend.’ In other words, a separate, contractual duty to

defend exists, and perdures until it is determined with certainty that the policy does not provide

coverage.” Hugo Boss Fashions, Inc. v. Fed. Ins. Co., 252 F.3d 608, 620 (2d Cir. 2001) (internal citations

omitted).

        “[A]n insurer will be called upon to provide a defense whenever the allegations of the

complaint ‘suggest . . . a reasonable possibility of coverage.’” Euchner-USA, 754 F.3d at 141 (quoting

Auto. Ins. Co. of Hartford, 7 N.Y.3d at 137). “If, liberally construed, the claim is within the embrace of

the policy, the insurer must come forward to defend its insured no matter how groundless, false or

baseless the suit may be.” Id. (internal quotation marks omitted). “Any doubt as to whether the

allegations state a claim within the coverage of the policy must be resolved in favor of the insured

and against the carrier.” Id. (internal quotation marks omitted).

        The duty to defend is a lasting obligation that continues “until it is determined with certainty

that the policy does not provide coverage.” Hugo Boss Fashions, 252 F.3d at 620.

        There are at least three kinds of uncertainty that can give rise to such a duty to defend.
        The first is factual: did the injury occur in a time, place, or way that is covered by the
        policy? The second is legal: will the cases governing the insurance policy be read to
        impose coverage in a given situation? The third arises from the existence of contra
        proferentem: will the terms of the contract of insurance be deemed to give rise to an
        ambiguity that must be read against the insurer or will they be held to be clear enough
        to avoid the presumption? Each of these uncertainties will ultimately be resolved by
        courts or juries—and often in favor of the insurer, thereby precluding coverage and
        the duty to indemnify. But until they are, the insurer cannot avoid its duty to defend.

Id. “Under some circumstances, the allegations contained in the complaint against the insured will

by themselves eliminate all potential doubt and relieve the insurer of any duty to defend.” Id. at 621

(citing George Muhlstock & Co. v. Am. Home Assurance Co., 502 N.Y.S.2d 174, 179 (1st Dep’t 1986)




                                                    15
(“[W]here the facts alleged plainly do not bring the case within the coverage of the policy, there is no

obligation to defend.”)).

III.    DISCUSSION

        A.       The Counterclaims Can Be Read to Charge the Plaintiffs with a “Wrongful
                 Act” Covered Under the Policy

        The Counterclaims can be read to allege that the plaintiffs committed a “Wrongful Act”

under the Policy, triggering coverage. The definition of the term “Wrongful Act” in Item 2(cc)(i)

contains two clauses, separated by the disjunctive conjunction “or.” Policy at 37. The defendant

focuses its arguments on the second clause, which defines a “Wrongful Act” as “any matter claimed

against such Executive or Employee of a Company solely by reason of his or her status as an

Executive or Employee of a Company . . . .” Id. (emphasis added). The defendant argues that the

Counterclaims were not brought against the plaintiffs “solely” because of their roles as executives of

Aegis U.S. Instead, the defendant argues, the claims were made against them at least in a dual (or

treble) capacity, as shareholders, directors, and officers of Hestia, in addition to their roles at Aegis

U.S.

        The defendant’s arguments regarding the second clause of the definition of “Wrongful Act”

are a red herring. That clause is unambiguous, and it excludes coverage for matters claimed against

an executive of the insured in a dual capacity, as here. But the second clause does not dictate the

result in this case; the first clause does.

        There is a reasonable possibility that the conduct alleged in the Counterclaims constitutes a

“Wrongful Act” as described in the first clause of the definition of the term. There, a “Wrongful

Act” is defined to include “any breach of duty, neglect, error, misstatement, misleading statement,

omission or act by such Executive or Employee in their respective capacities as such . . . .” Id. As

described above, the alleged misrepresentations made by the plaintiffs to GardaWorld related to the

Aegis U.S. business. The misrepresentations were included in the financial statements of Aegis U.S.,

                                                    16
and the Counterclaims specifically allege that the misrepresentations were made by Aegis U.S. See,

e.g., Counterclaims ¶ 22 (“Aegis U.S. had amassed a . . . liability . . . which it had omitted from the

financial statements disclosed to GardaWorld before the parties signed the PSA.”) (emphasis added).

It may be reasonably be inferred that the plaintiffs acted in their roles as executives of Aegis U.S. in

preparing the misleading financial statements of the company that were later provided to

GardaWorld. The Counterclaims clearly point to misstatements in the Aegis U.S. financial

statements, which may be attributed to the plaintiffs acting in their capacity as executives of the

company.

        The Counterclaims do not expressly limit the liability of the plaintiffs to conduct committed

in their roles as executives or shareholders of Hestia. As the defendant correctly observes, the

second counterclaim, for aiding and abetting Hestia’s fraud, states that

        When they entered into the PSA, Spicer, Day and Bullough were the controlling
        shareholders of Hestia who owned over 85 percent of Hestia’s outstanding Shares.
        They also acted as Hestia’s representatives and agents in connection with negotiating
        the PSA with GardaWorld.            In that capacity, they made the fraudulent
        misrepresentations alleged above on behalf of Hestia, with knowledge that those
        representations were materially false and misleading.

Id. ¶ 31. This allegation specifies the capacity in which the plaintiffs made the alleged

representations. However, there is no similar limitation defining the capacity in which the plaintiffs

allegedly acted when making the asserted misrepresentations that are the target of the first

counterclaim. The Court cannot conclude from the face of the Counterclaims that the capacity

constraint detailed in the second counterclaim applies to the first counterclaim. To the contrary, the

presence of that limiting language in the second counterclaim suggests that no such constraint

should be read into the first counterclaim.

        The fact that the Counterclaims were interposed in response to a suit brought by

shareholders of Hestia does not imply that the Counterclaims must be limited to claims against the

plaintiffs in their capacity as shareholders of Hestia. The Counterclaims did not name all of the

                                                    17
shareholders of Hestia who brought suit against GardaWorld; they named only the shareholders

who were also executives of Aegis U.S. As described above, the Counterclaims focus on

misrepresentations about the financial condition of Aegis U.S. And the Counterclaims focus on

briefings that the plaintiffs likely received as officers of Aegis U.S. to support the assertion that the

plaintiffs had knowledge of the inaccuracy of their statements. See, e.g., Counterclaims ¶ 23

(describing “ ‘Weekly SITREPs’—situation reports—prepared by Aegis U.S.’s Afghan affiliate that

identified the amount of underpayments . . .” which were reviewed by two of the plaintiffs).

        Because the Counterclaims describe misstatements made by the plaintiffs in their roles as

executives of Aegis U.S., and the first counterclaim is not necessarily limited to misstatements made

by the plaintiffs in their capacities as officers, directors, or shareholders of Hestia, the Court cannot

conclude as a matter of law that the Counterclaims do not implicate “Wrongful Acts” for which the

plaintiffs may seek indemnification under the Policy.

        B.      The Court Cannot Conclude as a Matter of Law that the Counterclaims Fall
                Within Exclusion 4(g)

        The Court cannot conclude as a matter of law that the Counterclaims fall within the scope of

exclusion 4(g). There is a reasonable possibility that they do not. Issues of fact preclude a

determination that defense costs are not available in this case.

        At the outset, the language of the exclusion is unambiguous. Accord Goggin v. Nat'l Union Fire

Ins. Co. of Pittsburgh, No. N17C-10-083 PRW CCLD, 2018 WL 6266195, at *1 (Del. Super. Ct. Nov.

30, 2018) (applying Delaware law); Langdale Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, 609 F. App’x

578, 591 (11th Cir. 2015) (applying Georgia law). Broadly speaking, it excludes payments for losses

in connection with claims “alleging, arising out of, based upon or attributable to any actual or alleged

act or omission of an Individual Insured serving in any capacity, other than as an Executive or

Employee of a Company . . . .” Policy at 38. To the extent that the claimed losses arise from the



                                                    18
plaintiffs’ conduct in their capacities as shareholders or officers of Hestia, they are excluded from

coverage under the Policy.

        The bar is not high for the defendant to prove that the alleged conduct arose from the

plaintiffs’ conduct in their capacities as shareholders or officers of Hestia, and, thus, to invoke the

exclusion. “The New York Court of Appeals has held that the phrase ‘arising out of’ is ‘ordinarily

understood to mean originating from, incident to, or having connection with.’ The phrase requires

only that there be some causal relationship between the injury and the risk for which coverage is

provided.’” Fed. Ins. Co. v. Am. Home Assur. Co., 639 F.3d 557, 568 (2d Cir. 2011) (quoting Maroney v.

N.Y. Cent. Mut. Fire Ins. Co., 5 N.Y.3d 467, 472 (2005)) (internal citations and quotations omitted).

        However, the Court cannot conclude from the facts pleaded in the Counterclaims that the

exclusion must apply to those Counterclaims. As described above, the Counterclaims target alleged

misrepresentations in the financial statements of Aegis U.S., which were later provided to

GardaWorld. The conduct of the plaintiffs that is implicated by the Counterclaims may have been

undertaken by the plaintiffs solely in their capacity as officers of Aegis U.S. For example, the

misrepresentations in the Aegis U.S. financial statements may have been made prior to the sale to

GardaWorld. It is also not inconceivable that the plaintiffs acted in their capacity as executives of

Aegis U.S. when they provided information to GardaWorld: an officer of a subsidiary of a holding

company could be expected to provide information regarding her subsidiary to a potential purchaser

of the holding company in her capacity as an officer of that subsidiary. Doing so would reasonably

fall within the scope of her work as an officer of that subsidiary. The Court cannot determine as a

matter of law that the exclusion must apply to the facts asserted in the Counterclaims; there remain

legitimate questions of fact regarding the capacity in which the plaintiffs acted when undertaking the

conduct at issue in the Counterclaims. There is therefore a reasonable possibility that the exclusion

does not apply.


                                                   19
        This case is factually distinguishable from the cases upon which the defendant relies heavily

in its briefing: Goggin v. National Union Fire Insurance Co. of Pittsburgh, 2018 WL 6266195 (Del. Super.

Ct. Nov. 30, 2018) and Langdale Co. v. National Union Fire Insurance Co. of Pittsburgh, Penn., 609 F.

App’x 578 (11th Cir. 2015). The courts in both Goggin and Langdale examined nearly identical

language to the exclusion at issue in this case. In both cases, the courts determined that the claims

arose out of the insured’s action in a capacity other than as an executive of the insured company,

and that, therefore, the exclusion applied. However, the cases are factually distinguishable in several

ways. The Court will highlight only two here.

        First, as described above, the misrepresentations alleged in the Counterclaims were included

in the insured company’s financial statements prepared by the plaintiffs in their capacity as

executives of the insured company. The court in Langdale confronted a different situation, and

observed that the relevant “counterclaim did not allege that TLC’s directors committed wrongful

acts ‘in ways unrelated’ to Johnny and Harley Langdale’s wrongdoing as trustees.” Langdale, 609 F.

App’x at 594. Here, the Counterclaims do allege wrongful acts ‘in ways unrelated’ to their acts as

shareholders of Hestia—as executives of Aegis U.S., they are alleged to have manipulated the

company’s financial statements.

        Second, both Goggin and Langdale involved a degree of self-dealing by the insureds—conduct

inconsistent with their roles as executives of the insured companies. In Goggin, the insureds were

sued for breach of their fiduciary duties to the insured company after the company went bankrupt.

They were alleged to have engaged in transactions for the benefit of separate companies controlled

by them at the expense of the insured company. In Langdale, the insureds were sued for, among

other things, breach of their fiduciary duties to the minority shareholders of the insured company, as

well as the beneficiaries of a trust that owned some of the company’s stock. As trustees of the trust,

the insureds made misrepresentations regarding the value of the trust’s shares in order to persuade


                                                    20
the trust beneficiaries to sell the stock to the company at a substantial discount. On those facts, the

court was able to conclude that the insureds’ “wrongful acts as [insured company] directors arose

out of their wrongful acts as trustees of the Trust.” Langdale, 609 F. App’x at 594. Because the

wrongful acts arose out of their conduct in a capacity other than as an executive of the insured

company, the exclusion applied.

        Simply put, it is easier to conclude with certainty that a person was not acting in their

capacity as an executive of an insured company when it is alleged that she acted in a way that was

inconsistent with her responsibilities as an executive—such as by breaching her fiduciary duties to

the company, or otherwise engaging in self-dealing. Those features characterized the allegations in

Goggin and Langdale. Here, by contrast, the Counterclaims do not assert that the plaintiffs breached

their fiduciary duties to the insured company or to its shareholders. They are not accused of acting

against the interest of the insured company. Instead, as described above, they are alleged to have

acted in a way that is consistent with their roles as executives of the insured company. To be clear,

the absence of such allegations of self-dealing is certainly not dispositive. The Court simply

observes that the absence of such allegations makes it more difficult to conclude with certainty as a

matter of law that the plaintiffs acted in a role other than as executives of the insured company.

        C.      National Union Is Obligated to Cover Defense Costs In Accordance with the
                Policy

        Because the Court cannot conclude with certainty that the policy does not provide coverage,

National Union has a contractual duty to defend the plaintiffs against the Counterclaims. See Hugo

Boss, 252 F.3d at 620. The holding of the Court in this matter is consistent with the recent decision

of the First Department in Westchester Fire Ins. Co. v. Schorsch, 186 A.D.3d 132, 147, 129 N.Y.S.3d 67

(1st Dep’t 2020). As there, disputes remain regarding the application of the Policy to the

Counterclaims. Accordingly, the plaintiffs are entitled to judgment on the pleadings with respect to

their application for declaratory judgment, and the defendant’s motion to dismiss must be denied.

                                                   21
IV.    CONCLUSION

       The duty of an insurer to defend continues unless it can be determined with certainty that a

claim is not encompassed within an insurance policy. The Court cannot conclude with certainty that

the Counterclaims fall outside of the scope of the coverage provided by the Policy. Consequently,

the plaintiff’s motion for declaratory judgment is GRANTED, and the defendant’s motion to

dismiss is DENIED.

       The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 40 and 42.

       SO ORDERED.

 Dated: July 3, 2021                               _____________________________________
 New York, New York                                         GREGORY H. WOODS
                                                           United States District Judge




                                                22
